UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                        FILED
                                                                                         MAY 25'2011
Latonya M. Bradley,                            )
                                                                                  Clerk. U.S. District & Bankruptcy
                                               )                                 Courts for the District of Columbia
               Plaintiff,                      )
                                               )
        v.                                     )       Civil Action No.       1J      1~7n
                                               )
Federal Bureau of Investigation,               )
                                               )
                Defendant.                     )

                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a detennination that it, among other grounds, is frivolous.

28 U.S.C. § 1915(e)(2)(B)(i).

        Plaintiff, a District of Columbia resident, sues the Federal Bureau of Investigation for

allegedly failing "to protect a citizen from violation of the color of law done by a Judge Noel T.

Johnson in D.C. Superior Court who is a conspiracy of silence to child abduction, frabricated

[sic] evidence, violation of [constitutional rights] [and] deprivation of rights that others have and

Tort." Complaint.

       A complaint may be dismissed under 28 U.S.C. § 1915(e)(2) as frivolous when it

describes fantastic or delusional scenarios, contains "fanciful factual allegation[s]," Neitzke v.

Williams, 490 U.S. 319, 325 (1989), or lacks "an arguable basis in law and fact." Brandon v.

District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cif. 1984). This complaint qualifies

for such treatment. A separate Order of dismissal accompanies this Memorandum Opinion.




DATE: May    -.iJL,   2011